          Case 1:20-cv-10753-LTS Document 51 Filed 04/30/20 Page 1 of 23




      Respondent’s PowerPoint Presentation
Baez, et al. v. Moniz, No. 1:20-cv-10753-LTS (D. Mass.)
Case 1:20-cv-10753-LTS Document 51 Filed 04/30/20 Page 2 of 23
Case 1:20-cv-10753-LTS Document 51 Filed 04/30/20 Page 3 of 23




                                           4/29/2020
               Case 1:20-cv-10753-LTS Document 51 Filed 04/30/20 Page 4 of 23




               Pandemic Preparedness

• In regular communication with the Massachusetts Department of
  Public Health; follows CDC guidance.
• Conference calls with other facilities on multiple days, weekly.
• Two dedicated housing areas for medical isolation.
• Medical isolation: single cell with solid walls and solid door.
• Quarantine: single cell with solid walls and solid door.
• Protocols for positive tests, including negative pressure cell.
               Case 1:20-cv-10753-LTS Document 51 Filed 04/30/20 Page 5 of 23




               Pandemic Preparedness
• Housing units are large areas where common area chairs are spread
  out six feet apart to encourage social distancing.
• Recreation periods split in half.
• Meals conducted in groups, only half out at a time.
• Gym use suspended.
• Safe transport plans, including PPE protocols for transport.
• Sufficient reserves of PPE.
               Case 1:20-cv-10753-LTS Document 51 Filed 04/30/20 Page 6 of 23




                Pandemic Preparedness
• Information is disseminated through posting and through staff.
• Detainees can write request slips if they have any questions.
• Information discussed with staff and contractors and vendors, in
  addition to signage.
• Detainees given surgical masks on three separate occasions.
  Replacements available as needed.
• Employees and visitors get temperature checks.
• Detainees screened and quarantined upon arrival and return.
               Case 1:20-cv-10753-LTS Document 51 Filed 04/30/20 Page 7 of 23




               Pandemic Preparedness
• Symptomatic prisoners are required to wear a mask.
• They are immediately placed into isolation.
• Clean masks are available as needed.
• Common areas are cleaned regularly during the day and at night.
• Antibacterial soap handed out each week.
• Each cell has running water, a sink, and a toilet.
• Each unit has multiple showers.
• Detainees have access to paper towels and cloth towels
  Case 1:20-cv-10753-LTS Document 51 Filed 04/30/20 Page 8 of 23




CDC Recommendations for PPE
  Case 1:20-cv-10753-LTS Document 51 Filed 04/30/20 Page 9 of 23




CDC Recommendations for PPE
    Case 1:20-cv-10753-LTS Document 51 Filed 04/30/20 Page 10 of 23




CDC Recommendations for Testing
Case 1:20-cv-10753-LTS Document 51 Filed 04/30/20 Page 11 of 23




     DPH Testing Criteria
                   Case 1:20-cv-10753-LTS Document 51 Filed 04/30/20 Page 12 of 23




             Additions to the CPS Guidelines
• New Symptoms:
   • COVID feet (discolorations on toes and feet)
   • Elderly mental status changes and disequilibrium
• Highlighted emergency signs:
   •   Trouble breathing
   •   Persistent pain or pressure in the chest
   •   New confusion or inability to arouse
   •   Bluish lips or face
• No longer always test for Influenza A and B first
       Case 1:20-cv-10753-LTS Document 51 Filed 04/30/20 Page 13 of 23




CDC Recommendations for Social Distancing
              Case 1:20-cv-10753-LTS Document 51 Filed 04/30/20 Page 14 of 23




                    The Bail Reform Act
• Release by pretrial defendants. § 3142(b).
• Detention hearing may be reopened at any time before trial based on
  new evidence. § 3142(f)(2).
• Release for any “compelling reason.” § 3142(i).
• If detained, immediate review by district court. § 3145(b).
• If detained, immediate appeal to court of appeals. § 3145(c).
• Post‐conviction release. § 3143.
• Bail pending appeal. § 3143(b)(1).
Case 1:20-cv-10753-LTS Document 51 Filed 04/30/20 Page 15 of 23




      The Bail Reform Act
Case 1:20-cv-10753-LTS Document 51 Filed 04/30/20 Page 16 of 23




      The Bail Reform Act
                Case 1:20-cv-10753-LTS Document 51 Filed 04/30/20 Page 17 of 23




         Habeas and Criminal Defendants
• Supreme Court. Jones v. Perkins, 245 U.S. 390 (1918), Henry v. Henkel, 235
  U.S. 219 (1914), Johnson v. Hoy, 227 U.S. 245 (1913), Riggins v. United
  States, 199 U.S. 547 (1905), Greene v. Henkel, 183 U.S. 249 (1902), and Ex
  parte Royall, 117 U.S. 241 (1886).
• Courts of Appeals. Reese v. Warden Philadelphia FDC, 904 F.3d 244, 246–
  48 (3d Cir. 2018); Medina v. Choate, 875 F.3d 1025, 1029 (10th Cir. 2017),
  cert. denied, 138 S. Ct. 1573 (2018); Falcon v. U.S. Bureau of Prisons, 52
  F.3d 137, 139 (7th Cir. 1995); Fassler v. United States, 858 F.2d 1016, 1017–
  19 (5th Cir. 1988).
• Another session of this Court. Mahoney v. United States, No. 13‐11094,
  2013 WL 3148653, at *2 (D. Mass. June 17, 2013) (Gorton, J.).
• Treatise writers. E.g., Brian R. Means, Federal Habeas Manual § 1:29 (May
  2019 Update).
               Case 1:20-cv-10753-LTS Document 51 Filed 04/30/20 Page 18 of 23




   Why the BRA Makes this Case Different
• Three buckets of cases: (1) ICE detainees; (2) post‐conviction BOP
  inmates; (3) federal pretrial defendants.
• In the first two buckets, non‐habeas release of detainees/inmates (1)
  is available only in narrow circumstances, and (2) requires a
  discretionary action by the Executive Branch.
• In this case, however, non‐habeas release of pretrial defendants (1) is
  available in broad circumstances (e.g., any “compelling reason”) (2)
  based on a ruling from the Judicial Branch.
              Case 1:20-cv-10753-LTS Document 51 Filed 04/30/20 Page 19 of 23




                               Petitioners
• Petitioners are young and healthy:
  • Petitioner Baez is 31 with no relevant underlying conditions.
  • Petitioner Bermudez is 24 with no relevant underlying conditions.
  • Petitioner Gonsalves is 33 with no relevant underlying conditions.
  • Petitioner Lindsey is 36 with no relevant underlying conditions.
• The COVID‐19 death rate of this demographic is 0.2%.
See https://www.worldometers.info/coronavirus/coronavirus‐
age‐sex‐demographics/ (last visited Apr. 30, 2020).
Case 1:20-cv-10753-LTS Document 51 Filed 04/30/20 Page 20 of 23




                 Petitioners
               Case 1:20-cv-10753-LTS Document 51 Filed 04/30/20 Page 21 of 23




       Deliberate Indifference is Required
• No dispute under Eighth Amendment.
• There is a dispute under the Fifth Amendment.
• Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015), was an excessive force
  case under the Fourteenth Amendment (decided 5‐4).
• Neither the First Circuit nor any session of this Court has extended
  Kingsley to cases asserting conditions‐of‐confinement claims.
  Another session refused to do so. Couchon v. Cousins, No. 17‐10965,
  2018 WL 4189694, at *6 (D. Mass. Aug. 31, 2018) (Stearns, J.).
• This Court is bound by Suprenant v. Rivas, 424 F.3d 5, 18‐19 (1st Cir.
  2005) (requiring deliberate indifference for pretrial detainees).
           Case 1:20-cv-10753-LTS Document 51 Filed 04/30/20 Page 22 of 23




         This Case Is Not Like Banks
As of April 16, 2020, in the two District of Columbia jails at
issue in Banks:
   • 65 inmates confirmed positive for COVID‐19;
   • One inmate died while hospitalized;
   • Unknown number of staff cases; and
   • One staff member died.

ECF No. 47 at 5‐6, 33, Banks v. Booth, No. 20‐849 (D.D.C.)
         Case 1:20-cv-10753-LTS Document 51 Filed 04/30/20 Page 23 of 23




      This Case Is Not Like Wilson
As of April 22, 2020, the Elkton Federal Correctional
Institution had:
   • 59 confirmed cases of COVID‐19 among inmates;
   • 46 confirmed cases of COVID‐10 among staff;
   • Facility was nearly at a full capacity (96%);
   • All inmates in dorms with 300 inmates in each dorm.

ECF No. 10 at 7, ECF No. 38 at 14, Wilson v. Williams, No. 20‐
00794 (N.D. Ohio)
